Friedmann, J. (dissenting).
I would affirm. Substantively, I find the instant matter to be distinguishable from cases like People v Rodriguez (— AD2d —, 1997 NY Slip Op 00516 [decided herewith]). The ballistics report at issue in Rodriguez, for example, made clear that Officer Ramirez had both tested the subject gun and certified that the report submitted to the Grand Jury accurately reflected his findings. It simply was not clear who had drafted the "original report”. However, even assuming that someone other than Ramirez had filled out the original report from Officer Ramirez’s notes or dictation, the hearsay problem was effectively neutralized by Officer *27Ramirez’s final" authentication of the contents of the copy—it being inconceivable that Officer Ramirez would certify as accurate a report that contradicted his own findings. Here, by contrast, the report failed to identify who tested the evidence in the first place, with the result that no amount of certification can cure the hearsay defect.
Rosenblatt, J. P., Pizzuto and Goldstein, JJ., concur in a Per Curiam opinion; Friedmann, J., dissents in a separate opinion.
Ordered that the order is reversed, on the law, the defendant’s motion to dismiss the indictment on the ground that the evidence presented to the Grand Jury was legally insufficient is denied, and the matter is remitted to the Supreme Court, Queens County, for further proceedings.